DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (USPN 2015/0204659) in view of Chung et al. (USPN 2019/0163044).

With respect to claim 1, Furukawa teaches a control method of controlling an emission direction of light emitted from an emission section toward a display surface to be executed by a detection device configured to include the emission section and detect an irradiation position of the light (Figs. 1-7E), the method comprising: 
determining whether or not the irradiation position of the light in the display surface is located in a target area based on imaging data generated by imaging the display surface (Figs. 1-7E.  At least Figs. 2 and 5-7E and paragraphs [0034]-[0051] teach adjusting a light curtain to a target mark); 
controlling the emission direction of the light to a direction of moving the irradiation position toward the target area when determining that the irradiation position is not located in the target area (Figs. 1-7E.  At least Figs. 2 and 5-7E and paragraphs [0034]-[0051] teach adjusting a light curtain towards a target mark).
However, Furukawa fails to expressly teach setting an amount of movement of the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region. 
Chung teaches a known technique adjusting a projector and controlling the amount of movement to be fast or slow based on the distance to the target area (Figs. 1-6).  Specifically, Chung teaches setting an amount of movement of the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region (Figs. 1-6.  At least Figs. 3A-3C . 
Furukawa teaches a base process/product of controlling an amount of movement of an irradiation position towards a target area which the claimed invention can be seen as an improvement in that setting an amount of movement of the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region.  Chung teaches a known technique of adjusting a projector and controlling the amount of movement to be fast or slow based on the distance to the target area that is comparable to the base process/product.
Chung’s known technique of adjusting a projector and controlling the amount of movement to be fast or slow based on the distance to the target area would have been recognized by one skilled in the art as applicable to the base process/product of Furukawa and the results would have been predictable and resulted in setting an amount of movement of the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).


With respect to claim 2, Furukawa in view of Chung teach the control method according to claim 1, discussed above, wherein the determination and the control are repeated until the irradiation position is located in the target area (Furukawa, Figs. 2 and 5-7E; and Chung, Fig. 5). 
With respect to claim 3, Furukawa in view of Chung teach the control method according to claim 1, discussed above, wherein moving speed of the irradiation position from the second region toward the target area by the control of the emission direction of the light is made lower than moving speed of the irradiation position from the first region toward the target area by the control of the emission direction of the light (Chung, Figs. 1-6.  At least Figs. 3A-3C and paragraphs [0028] and [0029] teach a high speed when far (i.e., first region) from the target and a slow speed when approaching the target (i.e., second region)). 
With respect to claim 4, Furukawa in view of Chung teach the control method according to claim 1, discussed above, wherein the emission direction of the light is controlled by controlling a posture of the emission section (Furukawa, Figs. 6A-7E and paragraphs [0035]-[0043]). 
With respect to claim 5, Furukawa in view of Chung teach the control method according to claim 1, discussed above, wherein a reflecting body is installed in an area including the target area of the display surface, and the irradiation position of the light in the display surface is detected in accordance with a reflection position of the light in the reflecting body based on the imaging data (Furukawa, Figs. 1-6E and paragraphs [0030]-[0035] teach usage of a reflecting body).

With respect to claim 6, Furukawa teaches a detection device configured to emit light toward a display surface to detect an irradiation position of the light (Figs. 1-7E), comprising: 
an emission section configured to emit the light (Figs. 1, 2 and 5-7E, item 45 teach a light emitting unit); 
a determination section configured to determine whether or not the irradiation position of the light in the display surface is located in a target area based on imaging data generated by imaging the display surface (Figs. 1, 2 and 5-7E, item 23); and 
a direction control section configured to control an emission direction of the light to a direction of moving the irradiation position toward the target area when the determination section determines that the irradiation position is not located in the target area (Figs. 1, 2 and 5-7E, item 47 teach an angle adjustment unit to change the direction of the light).
However, Furukawa fails to expressly teach wherein the direction control section sets an amount of movement of the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region. 
Chung teaches a known technique adjusting a projector and controlling the amount of movement to be fast or slow based on the distance to the target area (Figs. 1-6).  Specifically, Chung teaches wherein the direction control section sets an amount of movement of the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region (Figs. 1-6.  At least Figs. 3A-3C and paragraphs [0028] and [0029] teach a high speed when far (i.e., first region) from the target and a slow speed when approaching the target (i.e., second region)). 
Furukawa teaches a base process/product of a direction control section that sets an amount of movement of an irradiation position towards a target area which the claimed invention can be seen as an improvement in that the direction control section sets an amount of movement of the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is 
Chung’s known technique of adjusting a projector and controlling the amount of movement to be fast or slow based on the distance to the target area would have been recognized by one skilled in the art as applicable to the base process/product of Furukawa and the results would have been predictable and resulted in a device wherein the direction control section sets an amount of movement of the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

a display device (Figs. 1 and 5) comprising: 
the detection device according to claim 6 (see above); and 
a display section configured to display an image on the display surface (Furukawa, Figs. 1 and 5, item 35 teach a projection optical system including a liquid crystal panel).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Wakimoto (USPN 2018/0278900), Lin et al. (USPN 2015/0355781), Higashi (USPN 2019/0095043), Chen et al. (USPN 2018/0113567), Tomono (USPN 2018/0054601), Liao et al. (USPN 2016/0139672) and Koyama (USPN 2015/0205377) teach a projection device and light curtain; and
Yoshimura (USPN 2019/0037186) and Fujiune (USPN 2016/019868) teach moving a projected image.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623